United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 98-1117
                                   ___________

Harry B. Sisco,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       * Appeal from the United States
Iowa Department of Corrections;        * District Court for the
John Ault; Duffy, Dr., sued as Medical * Northern District of Iowa.
Consultant Duffy, I.M.R.; Lambert,     *
C/O, sued as Capt. Lambert,            *      [UNPUBLISHED]
Grievance Officer; Michael L.          *
Fulwider, sued as Mike Fulweiber,      *
c/o LUD-1,                             *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: July 7, 1998
                              Filed: July 20, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Inmate Harry B. Sisco brought a 42 U.S.C. § 1983 action against several prison
officials and employees. He claimed they were deliberately indifferent to his serious
medical needs in that he required a cell assignment with a nonsmoking cell mate,
because he suffers from the adverse effects of second-hand smoke. In written findings
and conclusions following a bench trial, the district court1 found that Sisco had a
serious medical need for a smoke-free environment, but it concluded Sisco had failed
to establish that defendants were deliberately indifferent to his need. The court entered
judgment in favor of defendants.

       On appeal, Sisco has moved for a trial transcript prepared at government
expense, but he has not pointed to specific errors in the district court&s factual findings.
We thus deny the motion. After careful review of the record and the parties& briefs, we
affirm the district court&s judgment, because Sisco failed to prove defendants were
deliberately indifferent. See Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994). To
the extent Sisco argues for reversal because his appointed trial counsel refused to
advance certain claims, his argument is meritless. See Bettis v. Delo, 14 F.3d 22, 24
(8th Cir. 1994) (refusing to review claim of ineffective assistance of counsel because
appellant in civil action was not constitutionally entitled to representation); Glick v.
Henderson, 855 F.2d 536, 541 (8th Cir. 1988). Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
      The HONORABLE JOHN A. JARVEY, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                            -2-